Citation Nr: 0429904	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1995 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Detroit 
Michigan, which denied the issue on appeal.  The veteran is 
noted to have submitted a statement in September 1995, which 
stated "I disagree with your decision on Service Connection 
and want to file appeal."  This statement clearly serves as 
a timely Notice of Disagreement with the April 1995 decision.  
The RO did not recognize that a notice of disagreement had 
been filed to the April 1995 rating decision and proceeded to 
treat the issue as whether new and material evidence had been 
submitted to reopen a previously denied claim in subsequent 
rating decisions dated in October 1996 and August 2001.  

There was no statement of the case furnished until December 
2001; the veteran filed a timely substantive appeal of the 
April 1995 rating in January 2002.  In light of the above 
procedural history, the issue is characterized on the issue 
page to reflect that this is an original appeal of service 
connection rather than a new and material issue and the claim 
is subject to a denovo review.  

The Board notes that the veteran's August 2004 hearing 
testimony appears to be raising a claim of service connection 
for a lung disorder.  This matter is referred to the RO for 
further consideration.  


FINDINGS OF FACT

1.  The record does not contain competent evidence to support 
the veteran's contentions that he was administered a 
hallucinogenic drug as part of a military experiment.  

2.  The veteran did not engage in combat with the enemy 
during his period of military service and the record does not 
show that he served in graves registry.

3.  The record does not contain competent evidence linking 
the veteran's variously diagnosed psychiatric disorders, 
including PTSD, panic disorder with severe agoraphobia and 
dysthymic disorder, obsessive compulsive disorder, and recent 
onset of psychotic disorder due to opiate withdrawal, to 
military service or to any verified or verifiable in-service 
stressor or any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD was neither incurred 
in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim on 
appeal in April 1995 prior to the passage of the VCAA.  
Therefore, compliance with 38 U.S.C.A. § 5103(a) prior to the 
decision was not possible.  The veteran was not provided with 
a duty to assist letter that specifically complied with the 
provisions of the VCAA until February 2003.  

The February 2003 letter specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  He was advised that it was his responsibility 
to either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence. 

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2003, as well as by the 
discussions in the December 2001 statement of the case (SOC), 
February 2002 supplemental statement of the case (SSOC), July 
2002 SSOC and September 2003 SSOC.  By means of these 
documents, the veteran was told of the requirements to 
establish service connection for his psychiatric disorders 
including PTSD, of the reasons for the denial of his claim, 
of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in February 
2003, his claim was readjudicated based upon all the evidence 
of record in September 2003.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records and service personnel 
records were previously obtained and associated with the 
claims folder.  Furthermore, private and VA medical records, 
referred to by the veteran, were obtained and associated with 
the claims folder.  The RO also obtained the veteran's VA and 
private outpatient records.  An attempt was made to obtain 
records from the Social Security Administration (SSA) in 
September 2003; a reply from the SSA in October 2003 reflects 
that these records were destroyed.  The veteran submitted lay 
evidence and testified at a Travel Board hearing in August 
2004.  There is no indication of any relevant available 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  It does not 
appear that any additional attempts to verify stressors are 
necessary in light of the current evidence obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include PTSD.  He 
alleges that he was placed on permanent burial detail when he 
was with the 278th Supply Co. at Fort Devens, Mass.  This 
burial detail is described as a stressor that triggered his 
PTSD, and the veteran indicates that he was unable to get the 
burials out of his mind.  In his August 2004 hearing 
testimony, he alleges that he was unable to attend his 
parents' funerals due to the reminders of his burial detail 
in the service.

The veteran also contends that he has a psychiatric disorder 
resulting from an incident in the service in which he was 
allegedly given a dose of an unknown hallucinogenic by his 
instructor of advanced individual training (AIT) while 
stationed at Fort Belvoir in 1970.  He has submitted various 
statements and has testified in August 2004 about the 
incident, which he believes was part of an experiment 
authorized by the military or by the intelligence community.  
He testified in August 2004 that during AIT, he was ordered 
by his instructor to take a yellow pill.  He testified that 
after taking the pill, he began having hallucinations and 
sweating.  He indicated that he continued to have symptoms of 
hallucinations, vomiting, sweating and going in and out of 
consciousness for about five days.  He denied medical 
treatment, but indicated that a fellow soldier named [redacted] 
(spelling unclear) stayed with him while he was under the 
drug's influence.  He testified that the instructor who gave 
him the drug was named [redacted] (spelling unclear) and had 
taught the refrigeration equipment repair course.  He 
testified that he tried to reach [redacted] as a possible 
witness, but his calls were not returned.  He was also having 
problems trying to reach [redacted]. 

His service personnel records reflect that his military 
occupational specialty was refrigeration equipment repair.  A 
copy of a diploma reflects that he completed the 
refrigeration repair course at Fort Belvoir, Virginia in May 
1970.  The service personnel records do not reflect that the 
veteran was assigned to a burial detail, nor is there any 
indication that he participated as a human subject in 
authorized drug experiments.  He is shown to have been AWOL 
from May 1970 to January 1971 and was in confinement from 
February 1971 to March 1971.  He was also AWOL from January 
1972 to April 1972 and was in "PT confinement" from April 
1972 to May 1972.  Actions were taken in May 1972 to issue 
him an undesirable discharge.  The veteran submitted a 
statement in his defense explaining that he went AWOL due to 
family problems involving his wife's pregnancy.  The 
undesirable discharge was later upgraded to under honorable 
conditions in November 1978.  

Service medical records do not reflect any evidence of 
psychiatric problems, nor any evidence of symptoms that might 
be related to ingesting a hallucinogenic drug under an 
authorized government program.  An October 1969 entrance 
examination and report of medical history do not reveal any 
findings or complaints of psychiatric problems.  An April 
1972 waiver from Fort Riley, Kansas reflects that he was 
advised that if he were a drug experimenter, user or addict, 
he may request amnesty and participate in a rehabilitation 
program without being subjected to punitive actions.  The 
veteran waived such amnesty and indicated that he did not 
wish to participate in the Fort Riley Drug Rehabilitation 
program.  

His report of mental status evaluation for an undated "212" 
action revealed the veteran to exhibit normal behavior, be 
fully alert and fully oriented.  His mood was level and his 
thinking process was clear.  Thought content was normal and 
his memory was good.  The impression was of no significant 
mental illness.  He was mentally responsible, could 
distinguish right from wrong and was able to adhere to the 
right.  He had the mental capacity to understand the Board 
proceedings and met the retention standard.  The general 
"212" medical examination and report of medical history 
were likewise silent for psychiatric problems or complaints.

Private medical records reveal that the veteran was 
hospitalized in July 1972 for an overdose of Darvon Trivall.  
He made an uneventful recovery and was discharged within the 
month.  He was readmitted in the hospital in August 1972 with 
another episode of drug overdose, this time consisting of 
Librium and alcohol.  He developed aspiration pneumonia and 
remained hospitalized until September 1972.  His discharge 
diagnosis was Librium and alcohol.  

A January 1991 record from the University of Michigan 
hospital for treatment of urticaria revealed a history of 
stomach surgery in 1985 following a stabbing.  This record 
revealed that the veteran suffered from anxiety and also was 
a chronic marijuana user.  Other treatment records from the 
University of Michigan between 1991 and 1992 reflect 
treatment for problems that included anxiety and possible 
panic disorder.   These records also indicate that the 
veteran had problems with alcohol abuse and heavy marijuana 
use.  

An August 1993 letter from a private psychological clinic 
reflects that the veteran was being treated by the agency and 
it was not recommended that he return to work.  Another 
August 1993 record from the same clinic indicated that the 
veteran was being treated for a panic disorder.  A May 1994 
VA record indicates that the veteran was seen for treatment 
for drug and alcohol and on intake, some of his responses to 
questions were suggestive of PTSD.  A June 1994 private 
record indicates that the veteran was on medical therapy for 
chronic anxiety disorder and he was being evaluated for PTSD.  
A September 1994 letter from the Director of the VA mental 
health clinic states that the veteran was suffering from 
panic disorder and PTSD.

A March 1995 VA examination for PTSD and anxiety disorder 
reflects that the veteran gave a history of being diagnosed 
with panic attacks, agoraphobia and PTSD.  The veteran 
described his panic attacks as having begun about eight years 
ago, and was treated by a regular physician who prescribed 
Benzodiazepines, either Librium or Valium.  The veteran 
indicated that his stressor was from working on a permanent 
funeral detail and participating in funerals.  He described 
symptoms such as problems sleeping and having bad dreams of 
death and dying.  He indicated that the color red could 
trigger a panic attack.  He indicated that he smoked 
marijuana since his discharge from the service up to 1986.  
The examiner reviewed the medical records that included a 
history of alcohol and marijuana abuse.  Following 
examination, the examiner diagnosed the following pertinent 
problems: Anxiety condition, with panic attacks and 
agoraphobia, dependent, somatizing, substance dependent 
anxiety traits and chronic use of alcohol, benzodiazepines 
and marijuana.  The examiner did not provide an opinion 
whether any of these diagnosed conditions were related to 
service.

VA treatment records from 1995 to 2000 reflect continued 
treatment of a panic disorder with agoraphobia and PTSD.  An 
April 1995 letter from a VA psychiatrist reflects that the 
veteran had a long-standing history of panic disorder with 
agoraphobia and PTSD.  A June 1996 treatment record reflects 
that the veteran had recently been beaten up at a wedding 
reception and his panic disorder with agoraphobia had 
exacerbated to the point he could not function outside the 
house.  He complained of flashbacks and nightmares about his 
military experience.  The assessment in June 1996 was PTSD 
and panic disorder with agoraphobia, exacerbated by recent 
events.  A social work record from the same day reflects the 
veteran complained of nightmares that he related to his duty 
working in burial detail in the service.  He indicated that 
he was unable to attend funerals of friends and loved ones 
due to his PTSD symptoms.  

A July 1997 progress note reflects that the veteran's 
symptoms from PTSD and panic disorder with agoraphobia had 
worsened to the point where he was unemployable.  An October 
1997 psychiatric record reflects that the veteran talked 
about the experience of psychosis he had during training.  He 
indicated that he was going to try to contact the individual 
who allegedly gave him the hallucinogen.  The Axis I 
diagnoses in October 1997 continued to be PTSD and panic 
disorder, with agoraphobia and a diagnosis of dysthymic 
disorder was added.  The Axis II diagnosis continued as 
dependent personality disorder.  These diagnoses continued to 
be listed in treatment records between 1998 and April 2001, 
that showed ongoing complaints related to these diagnoses.  
An April 2001 record reflects that the veteran appeared on a 
walk in basis with complaints about a history of being given 
"New York Sunshine Acid" during AIT training after basic 
training.  He discussed plans to undergo a polygraph test to 
prove that it happened.  

The veteran submitted results from a polygraph test taken in 
April 2001.  This test was to substantiate the truthfulness 
of his contentions that he was given a hallucinogen by his 
instructor at Fort Belvoir in 1970.  The polygraph examiner 
indicated that the veteran was being truthful in his 
contentions about this incident.  

Lay statements submitted in July 2001 by a childhood friend 
and cousin of the veteran suggest that the veteran underwent 
a change in personality after he returned from the service.  
His childhood friend indicated that the veteran became 
avoidant of the outside after he returned from the service.  

In July 2001, the veteran reported to his psychiatrist that 
he passed the polygraph test to support his contentions that 
he received LSD in the service.  A September 2001 letter 
drafted by the veteran's VA psychiatrist summarized that the 
veteran was being treated for symptoms of PTSD, panic 
disorder and chronic depression.  The veteran reported to 
having several obsessions and compulsions.  He also gave a 
history of exposure to LSD during AIT in the service in 1970.  
The Axis I diagnoses were PTSD, chronic, panic disorder with 
severe agoraphobia and dysthymic disorder, rule out 
obsessive-compulsive disorder.  The Axis II diagnosis was 
dependent personality disorder.  The examiner opined that if 
the veteran was actually exposed to LSD (a hallucinogen), the 
above diagnoses and conditions could be due to the sequelae 
of LSD intoxication.  An October 2001 medication review 
record reflects that the veteran showed the treating doctor 
his documents regarding LSD symptoms and of the polygraph 
test he took.  The diagnoses in October 2001 remained 
unchanged from September 2001.

VA treatment records reflect continued psychiatric problems, 
such as panic attacks, anxiety, paranoia and hallucinations 
from 2002 through 2004.  These records reflect ongoing 
treatment for problems related to the following diagnoses: 
PTSD, chronic, panic disorder with severe agoraphobia and 
dysthymic disorder, rule out obsessive compulsive disorder 
also reflect the veteran's ongoing attempts to confirm the 
incident involving his being unknowingly dosed with 
hallucinogens in service.  A January 2002 treatment note 
indicates that the veteran.  The records recently had seen a 
hypnotist and now could recall the name of the instructor who 
gave him the LSD.  He reported the name was Mr. [redacted].  In 
May 2002 he discussed his efforts to obtain information about 
the substance he believed was given to him in the service and 
showed the examiner several papers about a hallucinogen 
called "BZ."  

A February 2003 walk in visit reflects that the veteran 
presented the psychiatric clinic physician with several 
documents in an attempt to prove he was given BZ while 
serving on active duty in Fort Belvoir.  He indicated that he 
was not a volunteer for the experiment, and took the pill 
based on an order.  The veteran showed the physician records 
describing the toxic symptoms of BZ ingestion and stated that 
he had all these symptoms after he took the pill.  The 
examiner noted that the veteran had been trying his best to 
prove he was given BZ at the age of 17.  He believed he had 
several physical and mental problems since, and wanted 
compensation for all the hardships endured by him and his 
family.  The Axis I diagnoses for the disorders remained the 
same as shown in 2002, except the diagnosis of "rule out 
obsessive compulsive disorder" which was now changed to 
obsessive-compulsive disorder.  

He continued with severe psychiatric symptoms through 2003 
and 2004.  In September 2003, he was noted to have severe 
physical and psychological withdrawal from narcotic 
analgesics.  He was also noted to have flashbacks similar to 
what he had had in the past from BZ.  In October 2003, he 
described symptoms that continued to include problems with 
seeing vivid colors, especially red, which the treating 
psychiatrist opined was similar to flashbacks of people who 
had hallucinogenic intoxications (BZ, LSD, etc).  In January 
2004, his Axis I diagnoses were as follows:  PTSD, chronic, 
panic disorder with severe agoraphobia and dysthymic 
disorder, obsessive compulsive disorder and recent onset of 
psychotic disorder due to opiate withdrawal.  His Axis II 
diagnosis remained dependent personality disorder.  An April 
2004 record reflects that he continued to have visual red 
colored hallucinations.  

An August 2004 VA psychiatric record reflects that the 
veteran stated that he was scheduled to have a VBA hearing 
soon.  He continued to complain of red hallucinations, panic 
attacks and feeling overwhelmed and depressed.  His Axis I 
and Axis II diagnoses remained unchanged from January 2004; 
however his Axis IV diagnosis for psychosocial and 
environmental problems indicated for the first time that 
alleged exposure to BZ in 1970 while being in the military 
was a factor, along with long diagnosed problems with primary 
support group, poor social support and unemployability.

The veteran testified at his Travel Board hearing in August 
2004.  His hearing testimony, detailed above, described his 
claimed PTSD stressor of burial detail and his alleged 
exposure to hallucinogens in service.

In support of his claim, the veteran has submitted hundreds 
of pages of documents addressing the subject of human 
experimentation in the military, to include experimentation 
with the use of hallucinogenic drugs in human subjects.  
These documents included articles taken from the Internet, as 
well as copies of a July 1975 report from the Inspector 
General from the Department of the Army and reports from 
August 1977 and September Senate Hearings before the 
Subcommittee on Health and Scientific Research.  A review of 
these documents reflects that covert operations did include 
testing of various chemicals, including hallucinogenic drugs 
on human subjects from the early 1950's through 1973.  These 
documents indicate that volunteers for early drug tests 
included soldiers stationed at Fort Belvoir, Virginia in the 
1950's, with no evidence suggesting that volunteers were 
taken from this location in 1970, when the veteran was 
stationed there.  The documents also indicate that between 
1953 and 1964 a CIA project entitled "MKULTRA" included 
dosing unknowing persons with hallucinogens, which resulted 
in the documented death of a civilian Army employee in 1953.  
As a result of a 1963 Inspector General's report, the testing 
of drugs on unwitting human subjects was discontinued.  The 
documents do not indicate whether testing on unwitting non-
volunteer subjects took place at Fort Belvoir in 1970.  

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board notes that during the pendency of the PTSD claim 
which was filed in October 1994, the criteria for PTSD were 
amended effective March 7, 2002 regarding the type of 
evidence that may be relevant in corroborating a veteran's 
statement pertaining to the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his claim.  The immediate PTSD claim is not 
premised upon personal assault, thus, the March 2002 
amendment is not applicable to the instant claim.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in- 
service stressor occurred. 38 C.F.R. § 3.304(f) (2004).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." Id.

In an opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or contest 
between individuals or groups" and "actual fighting 
engagement of military forces." VAOPGCPREC 12-99 (Oct 1999).  
That opinion further states that the phrase "engaged in 
combat with the enemy" requires that the veteran "have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. Cohen at 
146; See also Moreau v. Brown, 9 Vet. App. 389 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2003).

The veteran has most recently been diagnosed with PTSD, panic 
disorder with severe agoraphobia and dysthymic disorder, 
obsessive-compulsive disorder, and recent onset of psychotic 
disorder due to opiate withdrawal.  

The evidence does not show and the veteran does not contend 
that he was engaged in combat.  As noted above, the veteran 
alleges that his stressor for PTSD involves his serving in a 
permanent burial detail during his non-combat service.  
However, a review of his service personnel records clearly 
reflects that his military occupational specialty was in air 
conditioning repair.  There are no records to show that he 
served in burial detail either during his regular duties of 
service or his periods of confinement.  

The veteran has also alleged that he has PTSD, and/or other 
psychiatric problems as the result of having been subjected 
to an experiment in the service in which he was unwittingly 
administered a hallucinogen by an instructor at Fort Belvoir 
in 1970.  The service medical and service personnel records, 
however, do not contain any evidence that would support the 
veteran's contentions.  Likewise, the documents submitted by 
the veteran, while they indicate that some volunteer subjects 
for drug experiments were taken from Fort Belvoir in the 
1950's and suggest that such testing on unknowing subjects 
was done up to 1963, fail to indicate that such tests were 
ongoing at Fort Belvoir in 1970 when the veteran trained 
there.  Additionally, the lie dictator tests taken by the 
veteran cannot be considered probative evidence in support of 
a finding that he was administered a hallucinogen by his 
instructor, especially, in light of the veteran's service 
medical records which are negative for the incident.  Thus, 
although there is a medical opinion from September 2001 
suggesting that the various mental disorders diagnosed could 
be due to the sequelae of LSD intoxication, the opinion lacks 
probative value as there is no independent evidence verifying 
the alleged incident.  

As stated above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. 4.125(a); a link, established by medical evidence, 
between the current symptoms and an in- service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Gaines v. West, 11 Vet. App. 353, 357 
(1998); see also Cohen v. Brown, supra.  In the instant case, 
although the medical evidence reflects that PTSD is one among 
five psychiatric diagnoses under Axis I, there is no credible 
evidence supporting the veteran's contentions of an in 
service stressor.  

Regarding the veteran's claim for service connection for a 
psychiatric disorder other than PTSD, the Board notes that 
there is no evidence of a mental disorder which was incurred 
in service.  Although the veteran was under disciplinary 
action for repeated instances of going AWOL, a "212 
examination" specifically found no evidence of psychiatric 
illness.  Furthermore, although the veteran is shown to have 
been treated for two drug overdoses shortly after discharge 
from service, the hospital records from July through 
September 1972 did not reveal a psychiatric diagnosis at the 
time.  There are no other records suggesting that the veteran 
suffered a psychosis within a year after discharge.  To the 
contrary, records do not reflect the presence of any 
psychiatric disorder, specifically anxiety disorder, panic 
disorder and PTSD until the early 1990's, following a history 
described in a 1991 record of having been stabbed in 1984.  
Other psychiatric diagnoses, such as dysthymia, obsessive-
compulsive disorder and recent onset of psychotic disorder 
due to opiate withdrawal were not made until the late 1990s 
and early 2000's.  Moreover, there is no probative evidence 
which links any current psychiatric disorder to a 
corroborated incident of service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a psychiatric disorder, to 
include PTSD and the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



